Citation Nr: 1609387	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2007 and May 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012 and May 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's duties did not place him on or near the perimeters of a Thailand military base on a consistent basis.
 
2.  Diabetes mellitus was not affirmatively shown to have had onset during service; diabetes mellitus did not manifested to a compensable degree within one year from the date of separation from service; and the current diabetes mellitus and peripheral neuropathy are unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Standard August 2007 and March 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and treatment records have also been obtained.  VA obtained an expert medical opinion in July 2014.  The opinion is sufficient evidence for deciding the claims.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Diabetes mellitus is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus and early onset peripheral neuropathy, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

For the reasons set forth below, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus or peripheral neuropathy on a presumptive basis.

It is undisputed that the Veteran has current diabetes mellitus and peripheral neuropathy and that he was stationed in U-Tapao RTAFB as an airframe repairman from November 1968 to December 1969.  To prevail, the evidence must show that diabetes mellitus manifested to a compensable degree within one year after separation from service; that he served along the perimeter of U-Tapao RTAFB; or that diabetes mellitus and peripheral neuropathy are otherwise related to service.

First, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year from the date of separation from service.  Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of diabetes mellitus.  Post-service treatment records show that the Veteran was initially diagnosed with diabetes mellitus in July 2004.  The evidence does not suggest and the Veteran does not contend that diabetes mellitus had onset prior to 2004, which was more than 30 years after separation from service.  Accordingly, diabetes mellitus was not affirmatively shown to have had onset during service or within one year after separation from service.

Second, the Board finds that the Veteran's duties did not place him on or near the perimeters of a Thailand military base.

Service personnel records show that the Veteran was stationed in U-Tapao RTAFB as an airframe repairman from November 1968 to December 1969.

Airman Performance Reports show that the Veteran's duties included modifying and manufacturing aircraft sheet metal parts, components, and assemblies; fabricating tubing, conduits, and cable; and assembling and maintaining equipment.

In September 2010, the Veteran's former attorney stated that "[the Veteran's] work on the air force base, travel to and from the hospital for treatment, and his duties otherwise place him in position to have been exposed to Agent Orange."

In November 2010, the Veteran stated that "[he] served at times near the air base perimeter and in fact traveled in and out of the air force base by vehicle . . . at least 45 to 50 times."  During the December 2015 Board hearing, the Veteran stated that "[he] walked around the perimeter of that base [] from 6:30 pm to 6:30 am, seven days a week" in the capacity of an air policeman.

The Board finds that the Veteran's account of perimeter service is not credible.  First, his accounts are internally inconsistent.  In November 2010, he stated that he served "near the air base perimeter" "at times" and that he crossed the base gate in a vehicle at least 50 times.  He did not mention performing perimeter duties in addition to his regular duties as airframe repairmen.  However, in December 2015, he stated, for the first time, that he "walked around the perimeter" as an air policeman "from 6:30 pm to 6:30 am, seven days a week".  

Second, his accounts of nightly perimeter service as an air policeman are inconsistent with his service personnel records, including Airman Performance Reports, which lists his duties but fail to reflect any duties of an air policeman.  The Board finds it not credible that if the Veteran performed the duties of an air policeman seven nights a week from 6:30 pm to 6:30 am that this significant addition to the Veteran's regular duties as an airframe repairman would not have been reflected in his personnel records.   

Finally, the Veteran's December 2015 testimony report of perimeter service "from 6:30 pm to 6:30 am, seven days a week" is not credible because it strains credulity to believe the Veteran performed his regular duties as an airframe repairman (a fact that is confirmed by his service personnel records) and then, every single night, he also worked as a policeman on the perimeter of the base from 6:30 pm to 6:30 am.  This would not leave him with any time to eat or sleep on a daily basis.  For these reasons, the Board finds that the Veteran's account of perimeter service is not credible.
The Board finds that while the Veteran no doubt crossed the base perimeter on multiple occasions, the credible evidence of record, to include his military occupational specialty and performance evaluations, does not show that it is at least as likely as not that he served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter on a consistent basis.  Specifically, security policemen, patrol dog handlers, and members of security police squadrons were frequently stationed along fenced-in perimeters of military bases in Thailand where herbicide agents were used to eliminate vegetation and ground cover.  There is no evidence that in discharging his duties as an airframe repairman or transgressing the base gate in a vehicle he experienced herbicide exposure tantamount to that of the aforementioned security personnel whose duties frequently placed them along the fenced-in perimeter of airbases for a number of hours on a near daily basis.  Accordingly, the Veteran is not found to have been exposed to herbicide agents during the course of his duties at U-Tapao RTAFB, and service connection is not warranted on a presumptive basis.

Nonetheless, service connection may be granted if all the evidence establishes that diabetes mellitus and/or peripheral neuropathy were incurred in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044-45 (1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Initially, the Board finds that diabetes mellitus and peripheral neuropathy are not simple medical conditions the Veteran is competent to self-diagnose, because the diagnoses must be confirmed by laboratory testing and cannot be made based on mere personal observation, which comes through sensory perception.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Moreover, the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions such as diabetes mellitus and peripheral neuropathy.  An opinion as to their etiology is even more complex, especially given that they were initially diagnosed more than 30 years after separation from service.  Accordingly, he is not competent to self-diagnose diabetes mellitus or peripheral neuropathy or opine as to their etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to causation or a nexus to service consists of July 2014 medical expert's opinion that there is no evidence that diabetes mellitus or peripheral neuropathy are related to service.  While the opinion lacks a comprehensive explanation, the examination report shows that the opinion was rendered by a physician and based on a detailed examination of the Veteran's medical history.  Accordingly, the opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

There is no competent lay evidence on the material issue of fact, namely, a nexus to service or a service-connected disability.

The preponderance of the evidence is against the claims for service connection for diabetes mellitus and peripheral neuropathy; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


